—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered June 24, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied effective assistance of counsel is unsupported by the record. Moreover, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.